Exhibit 10.43

 

EXECUTION VERSION

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (“Agreement”) is made and entered into this 13th
day of December, 2016 (the “Agreement Date”), by and between Ominto, Inc.
(“Ominto”); and Quant Systems, Inc. (“Quant”). Ominto and Quant are sometimes
referred to individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Quant desires to acquire eight hundred three thousand five hundred
seventy-one (803,571) shares of Ominto’s common stock at a value of $3.50/share
(the “Ominto Shares”) in exchange for the Consideration, as defined below; and

 

WHEREAS, Ominto desires to sell Ominto Shares to Quant in accordance with the
terms set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.           PURCHASE AND TRANSFER OF SHARES

 

1.1        Sale of Ominto Shares. Upon the receipt by Ominto of the
Consideration on the Closing Date, as defined below, Ominto hereby sells,
grants, and assigns to Quant, and Quant purchases and accepts from Ominto, free
and clear of all Encumbrances, as defined below, and subject to the terms of
this Agreement, all of Ominto’s right, title and interest in and to Ominto
Shares.

 

1.2        For purposes of this Agreement, “Encumbrance” means any lien, pledge,
hypothecation, charge, security interest, encumbrance, equity, trust, equitable
interest, claim, preference, right of possession, lease, license, encroachment,
covenant, infringement, interference, order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition, or restriction of any nature.

 

1.3        The “Closing Date” shall be the date mutually agreed to by the
Parties after the Closing Conditions set forth in Section 6 are satisfied. On
the Closing Date, the Consideration shall be delivered to Ominto and Ominto
Shares shall be transferred to Quant.

 

2.           CONSIDERATION

 

2.1        Consideration. In consideration of the sale and assignment by Ominto
of Ominto Shares, Quant hereby agrees to issue and/or transfer to Ominto on the
Closing Date, free and clear of all Encumbrances, all right, title, and interest
in and to shares of Quant’s common stock (the “Quant Shares” or the
“Consideration”) with an aggregate value of two million eight hundred twelve
thousand four hundred ninety-nine dollars ($2,812,499) which will represent, on
a fully-diluted basis, 18.75% of the issued and outstanding common stock of
Quant.

 



 -1- 

 

 

EXECUTION VERSION

 

3.           REPRESENTATIONS AND WARRANTIES OF OMINTO

 

Ominto hereby makes the following representations and warranties to Quant as of
the Agreement Date and the Closing Date (other than representations and
warranties that are made as of a specific date, which representations and
warranties shall have been true and correct as of such date), which
representations and warranties are made for the express purpose of inducing
Quant to enter into this Agreement and consummate the transactions contemplated
hereby.

 

3.1        Organization, Good Standing and Authority. Ominto is a corporation
duly organized, validly existing, and in good standing under the laws of Nevada,
and has authority to enter into this Agreement and perform its obligations
hereunder. This Agreement constitutes a valid and binding agreement of Ominto
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement nor the consummation by Ominto of the transactions contemplated
hereby, nor compliance by Ominto with any of the provisions hereof, will (i)
constitute a violation of or default under, any contract, instrument,
commitment, agreement, understanding, arrangement, or restriction of any kind to
which Ominto is a party, or by which Ominto or the Ominto Shares may be bound,
or (ii) violate any rule, regulation, law, statute, ordinance, judgment, order,
writ, injunction, or decree of any court, administrative agency, or governmental
body applicable to Ominto or the Ominto Shares. The transactions contemplated
hereby have been approved by Ominto’s Board of Directors.

 

3.2        No Broker. Ominto represents that it has not engaged any broker or
finder in connection with this transaction. Ominto will indemnify and hold
harmless Quant for any cost or expense including, but not limited to, court
costs and reasonable attorneys’ fees incurred by Quant as a result of a claim by
any broker or finder based upon dealings by Ominto with such broker or finder.

 

3.3        Disclosure. No representation or warranty made by Ominto in this
Agreement or in any document furnished in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.

 

3.4        Capitalization. The authorized capital stock of Ominto consists of
(i) 200,000,000 shares of common stock, of which 13,935,315 shares are validly
issued and outstanding, and (ii) 25,000,000 shares of preferred stock, of which
185,000 shares are validly issued and outstanding. All of such issued and
outstanding shares were validly issued in compliance with applicable law, are
fully paid and non assessable. There is no existing option, warrant, call,
commitment or other agreement to which Ominto is a party requiring, and there
are no convertible securities of Ominto outstanding which upon conversion would
require, the issuance of any additional shares of capital stock of Ominto or
other securities convertible into shares of capital stock of Ominto.

  

 -2- 

 

  

EXECUTION VERSION

 

3.5        Financial Statements. During the period commencing on the date of the
most-recently filed financial statements and ending on the Closing Date, (a)
there have been no material adverse changes in Ominto’s financial statements or
in the financial condition or prospects of Ominto; and (b) Ominto has conducted
its business in the ordinary course of business consistent with past practices.

 

3.6        Taxes. Ominto has timely and appropriately filed all tax returns as
required to be filed. All tax returns filed by Ominto are true, correct and
complete in all respects. All taxes owed (or required to be remitted) by Ominto
(whether or not shown or required to be shown on any tax return) have been
timely paid. No claim has been made by any governmental body in a jurisdiction
where Ominto does not file tax returns that Ominto is or may be subject to the
payment, collection or remittance of any tax of that jurisdiction or is
otherwise subject to taxation by that jurisdiction. There are no Encumbrances of
any kind on any of the assets of Ominto in connection with, or otherwise related
to, any failure (or alleged failure) to pay any tax.

 

3.7        Litigation; No Violation. There is no legal or administrative
proceeding pending, threatened or anticipated against Ominto. Ominto has no
knowledge of any event that has occurred or circumstance that exists that would
reasonably be expected to give rise to or serve as a basis for the commencement
of any legal or administrative proceeding. Ominto is not in violation of any
applicable laws including, without limitation, labor, employment, and
environmental laws, or in breach or default of any agreement, document,
judgment, injunction, order or decree binding upon Ominto which could reasonably
be expected to result in a material adverse effect on Ominto.

 

4.           REPRESENTATIONS AND WARRANTIES OF QUANT

 

Quant hereby makes the following representations and warranties to Ominto as of
the Agreement Date and the Closing Date (other than representations and
warranties that are made as of a specific date, which representations and
warranties shall have been true and correct as of such date), which
representations and warranties are made for the express purpose of inducing
Ominto to enter into this Agreement and consummate the transactions contemplated
hereby.

 

4.1        Organization, Good Standing, and Authority. Quant is a corporation
duly organized, validly existing, and in good standing under the laws of Texas
and has authority to enter into this Agreement and perform its obligations
hereunder. This Agreement constitutes a valid and binding agreement of Quant
enforceable in accordance with its terms. The transactions contemplated hereby
have been approved by Quant’s Board of Directors.

 

4.2        No Breach. The execution and delivery of this Agreement by Quant on
the Closing Date is not an event which, of itself or with the giving of notice
or the passage of time, or both, could constitute a violation of or conflict
with or result in any breach of, or default under the terms, conditions, or
provisions of any judgment, law, or regulation, or Quant’s charter documents, or
any agreement or instrument to which Quant is a party or by which it is bound.

 

 -3- 

 

  

EXECUTION VERSION

 

4.3        No Broker. Quant represents that it has not engaged any broker or
finder in connection with this transaction. Quant will indemnify and hold
harmless Ominto for any cost or expense including, but not limited to, court
costs and reasonable attorneys’ fees incurred by Ominto as a result of a claim
by any broker or finder based upon dealings by Quant with such broker or finder.

 

4.4        Disclosure. No representation or warranty made by Quant in this
Agreement or in any document furnished in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.

 

4.5        Capitalization. The authorized capital stock of Quant consists of
10,000,000 shares of common stock, of which one hundred (100) shares are validly
issued and outstanding. All of such issued and outstanding shares were validly
issued in compliance with applicable law, are fully paid and non assessable.
There is no existing option, warrant, call, commitment or other agreement to
which Quant is a party requiring, and there are no convertible securities of
Quant outstanding which upon conversion would require, the issuance of any
additional shares of capital stock of Quant or other securities convertible into
shares of capital stock of Quant.

 

4.6        Title to Shares. Quant, on the Closing Date, shall have (A) good and
valid title to the Quant Shares, free and clear of all Encumbrances, and (B) the
right to sell, assign, and transfer the Quant Shares (with all voting rights) to
Ominto, free and clear of any restrictions on such transfer.

 

4.7        Financial Statements. Quant has delivered to Ominto true and correct
copies of the most-recently prepared balance sheet and income statement of Quant
and (ii) compiled financial statements of Quant for the prior three fiscal years
(collectively, the “Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP, applied on a consistent basis throughout the
periods covered thereby, and present fairly the financial condition of Quant as
of and for their respective dates. Quant does not have any liabilities which are
not reflected on the Financial Statements. Quant’s books and records (including
all financial records, business records, customer lists, and records pertaining
to products or services delivered to customers) (i) are complete and correct in
all material respects and all transactions to which Quant is or has been a party
are accurately reflected therein in all material respects, (ii) reflect all
discounts, returns and allowances granted by Quant with respect to the periods
covered thereby, (iii) form the basis for the Financial Statements and (iv)
reflect in all material respects the assets, liabilities, financial position,
and results of operations of Quant. All computer-generated reports and other
computer output included in such Quant’s books and records are complete and
correct in all material respects and were prepared in accordance with sound
business practices based upon authentic data. Quant’s management information
systems are adequate for the preservation of relevant information and the
preparation of accurate reports. During the period commencing on the date of the
most-recent Financial Statement and ending on the Closing Date, (a) there have
been no material adverse changes in the Financial Statements or in the financial
condition or prospects of Quant; and (b) Quant has conducted its business in the
ordinary course of business consistent with past practices.

  

 -4- 

 

  

EXECUTION VERSION

 

4.8        Taxes. Quant has timely and appropriately filed all tax returns as
required to be filed. All tax returns filed by Quant are true, correct and
complete in all respects. All taxes owed (or required to be remitted) by Quant
(whether or not shown or required to be shown on any tax return) have been
timely paid. No claim has been made by any governmental body in a jurisdiction
where Quant does not file tax returns that such Quant is or may be subject to
the payment, collection or remittance of any tax of that jurisdiction or is
otherwise subject to taxation by that jurisdiction. There are no Encumbrances of
any kind on any of the assets of Quant in connection with, or otherwise related
to, any failure (or alleged failure) to pay any tax.

 

4.9        Litigation; No Violation. There is no legal or administrative
proceeding pending, threatened or anticipated against Quant. Quant has no
knowledge of any event that has occurred or circumstance that exists that would
reasonably be expected to give rise to or serve as a basis for the commencement
of any legal or administrative proceeding. Quant is not in violation of any
applicable laws including, without limitation, labor, employment, and
environmental laws, or in breach or default of any agreement, document,
judgment, injunction, order or decree binding upon Quant which could reasonably
be expected to result in a material adverse effect on Quant.

 

4.10      Negative Covenants. After the closing of the transactions contemplated
herein, for so long as Ominto is a holder of any shares of Quant, without the
prior written consent of Ominto, Quant shall neither:

 

(a)       incur any secured or unsecured indebtedness except in the ordinary
course of business; nor

 

(b)       issue any additional shares, any options to issue shares, or any other
instruments convertible into shares of Quant.

 

5.           CONFIDENTIALITY

 

5.1        The Parties agree that, in connection with this Agreement, the
Parties have disclosed and intend to further disclose to each other information
that is considered confidential and proprietary or otherwise not generally
available to the public. In order to protect their proprietary, confidential,
and otherwise non-public information, the Parties agree to the following
provisions with respect to confidentiality of information.

 

5.2        As used in this Section 5.2, “Confidential Information” means all
nonpublic information previously disclosed or that will be disclosed by one
party, its affiliates or its or their respective agents (the “Disclosing Party”)
to the other party, its affiliates, or its agents (the “Receiving Party”) that
is designated as confidential or that, given the nature of the information or
the circumstances surrounding its disclosure, reasonably should be considered as
confidential. Confidential Information includes, but is not limited to, whether
or not designated as confidential: (i) nonpublic information relating to the
Disclosing Party’s technology, customers, distributors, business plans,
promotional and marketing activities, finances, and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential. Confidential Information does not include any information that (w)
is or becomes publicly available without breach of this Section 5, (x) can be
shown by documentation to have been known to the Receiving Party at the time of
its receipt from the Disclosing Party without obligation of confidentiality, (y)
is received from a third party who, to the knowledge of the Receiving Party, did
not acquire or disclose such information by a wrongful or tortious act, or (z)
can be shown by documentation to have been independently developed by the
Receiving Party without reference to any Confidential Information.

 



 -5- 

 

 

EXECUTION VERSION

 

5.3        The Receiving Party may use Confidential Information of the
Disclosing Party only in connection with this Agreement. Except as expressly
provided in this Section, the Receiving Party may not disclose Confidential
Information to anyone without the Disclosing Party’s prior written consent. The
Receiving Party will take all reasonable measures to avoid unauthorized
disclosure, dissemination, or use of Confidential Information; and, in any
event, such measures will not be less that the Receiving Party currently
employs, if any, to protect its own confidential information from unauthorized
disclosure, dissemination, or use. The Receiving Party will restrict the
possession, knowledge and use of Confidential Information to its representatives
who have a need to know Confidential Information in connection with this
Agreement. Receiving Party must inform all representatives of the confidential
nature of the information, and all representatives must expressly agree to treat
the information as confidential in accordance with this Section 5. The Receiving
Party is fully responsible for any breach of this Section 5 by its
representatives.

 

5.4        The Receiving Party may disclose Confidential Information as required
to comply with binding orders of governmental entities that have jurisdiction
over it, provided that the Receiving Party (i) gives the Disclosing Party
reasonable notice (to the extent permitted by law) to allow the Disclosing Party
to seek a protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.

 

5.5        The Receiving Party acknowledges that disclosure or use of
Confidential Information in violation of this Section 5 could cause irreparable
harm to the Disclosing Party for which monetary damages may be difficult to
ascertain or an inadequate remedy. The Receiving Party agrees that the
Disclosing Party has the right, in addition to its other rights and remedies
under this Agreement, to seek injunctive relief for any threatened or actual
violation of this Section 5, without any requirement to post bond or provide
similar security.

 

6.           CONDITIONS TO CLOSING

 

6.1        Conditions to Closing. Each Party’s obligation to consummate the
transactions set forth herein will be subject to satisfaction or waiver by the
appropriate Party of the following condition on or before the Closing Date, such
satisfaction or waiver being evidenced by the closing of the transactions
contemplated herein:

 

(a)       The representations and warranties of each Party shall be true and
correct as of the Agreement Date and as of the Closing Date as if made on the
Closing Date (other than representations and warranties that are made as of a
specific date, which representations and warranties shall have been true and
correct as of such date).

 



 -6- 

 

 

EXECUTION VERSION

 

7.           RIGHT TO PURCHASE SHARES

 

7.1        Ominto shall have the right, but not the obligation, to purchase up
to four hundred one thousand seven hundred eighty-five (401,785) of the Ominto
Shares (the “Offer Shares”) from Quant as set forth below in one or more
transactions.

 

7.2        Ominto shall have the right commencing on the Closing Date and
continuing for twelve (12) months thereafter to purchase the Offer Shares from
Quant at a purchase price of five dollars ($5) per share.

 

7.3        Ominto shall notify Quant of its intent to exercise its option in
writing stating the number of shares it desires to purchase and the purchase
price for such shares.

 

7.4        The closing for each such purchase shall occur within ten (10)
business days after such notice is delivered.

 

7.5        The purchase agreement for any such purchase shall include
representations and warranties standard for a transaction of this type
including, but not limited to, warranties related to authority, ownership, and
the ability to convey title to the purchased shares.

 

8.           OTHER PROVISIONS

 

8.1        Governing Law. This Agreement will be construed and interpreted
according to the laws of the State of Florida without reference to its conflicts
of law principles and Quant and Ominto consent to exclusive jurisdiction and
venue in the state and federal courts located in and for Palm Beach County,
Florida. The Parties hereby consent to the jurisdiction of such courts and
irrevocably waive any objections thereto, including without limitation, on the
basis of improper venue or forum non conveniens.

 

8.2        Waiver. Any Party may, at its option, waive only by written notice,
any and all of the conditions to which its obligations under this Agreement are
subject. No delay on the part of any Party in the exercise of any right or
remedy will operate as a waiver thereof, and no single or partial exercise of
any right or remedy will preclude other or further exercise thereof or the
exercise of any other right or remedy. All remedies provided herein or otherwise
available (including at law or in equity) will be cumulative. The waiver or
non-enforcement of any breach of any provision of this Agreement will not
operate or be construed as a waiver of any subsequent breach. No waiver will be
legally operative unless in writing and signed by the Party to be bound.

 

8.3        Attorneys’ Fees. In any suit or action brought to enforce this
Agreement, the exhibits or schedules attached hereto or any other signed
instrument referred to herein, or to obtain an adjudication, declaratory or
otherwise, of rights hereunder or thereunder, the losing Party will pay to the
prevailing Party reasonable attorneys’ fees and all other costs and expenses
which may be incurred by the prevailing Party in such action. In the event that
both Parties prevail, in part, the court will have the discretion to award fees
and costs as it deems equitable.

 



 -7- 

 

 

EXECUTION VERSION

 

8.4        Amendment and Modifications. The Parties may amend, modify or
supplement this Agreement in such manner as may be agreed upon but only by a
written instrument dated subsequent to the date of this Agreement and signed by
the Parties.

 

8.5        Entire Agreement. This Agreement constitutes the entire agreement
among the undersigned and supersedes all prior agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof,
including but not limited to that certain Summary of Non-Binding Terms between
the Parties dated May 31, 2016 and that certain Share Exchange Agreement dated
September 14, 2016. In case of a conflict between a provision of this Agreement
and a provision of an exhibit or schedule included herein, the provision of this
Agreement will control. The Recitals and all exhibits and schedules to this
Agreement are hereby incorporated into this Agreement as if fully set forth
herein.

 

8.6        Expenses. Except as otherwise provided in this Agreement, the Parties
will pay their respective expenses incurred in connection with the preparation,
execution, and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.7        Survival. All representations, warranties, covenants, and agreements
made by the Parties in the Agreement will survive the execution and closing of
the transactions contemplated hereby. All provisions which by their nature are
meant to survive closing shall survive closing for the applicable statute of
limitations.

 

8.8        Notices, Etc. All notices, requests, consents, approvals, or
authorizations in connection with this Agreement: (a) must be given in writing;
and (b) will be deemed given as of (i) the day they are delivered on paper by a
globally recognized express delivery service (such as FedEx Express, DHL, or
UPS), addressed as set forth below, or (ii) if delivery is unsuccessful, the
first date such delivery is attempted or refused:

  

If to Quant: Quant Systems, Inc.       ATTN: Srinivas Veeravelli   600 E John
Carpenter Fwy   Suite #375    Irving, TX 75062     If to Ominto: Ominto, Inc.  
    ATTN: General Counsel    1515 S. Federal Highway, Suite 307   Boca Raton, FL
33432

 

 -8- 

 

 

EXECUTION VERSION

 



With a copy to: K&L Gates LLP   ATTN: Clayton Parker   200 South Biscayne Blvd.,
Suite 3900   Miami, FL 33131



 

Such addresses may be changed, from time to time, by means of a written notice
delivered by the Party seeking to change such address in the manner provided for
in this Section 8.8.

 

8.9        Service of Process. Each Party which does not have an address in the
United States shall appoint an agent for service of process in the United States
and shall provide to the other Party the name and address of such agent upon
execution of this Agreement.

 

8.10.     Assignment. This Agreement may not be assigned by either Party without
the prior written consent of the other Party.

 

8.11      Invalidity. The invalidity or unenforceability of any term or
provision of this Agreement or the application of such term or provision to any
person or circumstance will not impair or affect the remainder of this Agreement
or its application to other persons and circumstances, and the remaining terms
and provisions will remain in full force and effect, so long as the economic or
legal substance of the transactions provided for in this Agreement is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties further agree to use good faith efforts to replace such
void and unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the original intent of the
Parties in order that the transactions provided for in this Agreement are
consummated as originally contemplated to the fullest extent possible.

 

8.12      Counterparts. This Agreement may be signed in counterparts, each of
which will be deemed an original and all of which will together constitute one
agreement. Delivery of an executed signature page to this Agreement by a Party
by electronic transmission, including fax or email, will be as effective as
delivery of a manually executed copy of the Agreement by such Party.

 

8.13      Indemnification. From and after the Closing Date, each Party (for
purposes of this Section 8.13, the “Indemnifying Party”) shall indemnify and
hold harmless the other Party (for purposes of this Section 8.13, the
“Indemnified Party”) from and against any and all losses, claims, damages,
liabilities, penalties, judgments, suits, costs and expenses (including
reasonable legal fees and disbursements, which shall be reimbursed periodically
as incurred) that are suffered or incurred by the Indemnified Party arising out
of, resulting from, or relating to any of the following matters:

 

(a) the inaccuracy of any representation or warranty made by the Indemnifying
Party in this Agreement;

  

(b) the inaccuracy of any information provided by the Indemnifying Party as part
of the due diligence process; and

 

(c) the failure by the Indemnifying Party to perform any covenant or agreement
made by the Indemnifying Party in this Agreement.

 

 

 

 

Signature Page Follows

 

 -9- 

 

  

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first above written.

 

QUANT SYSTEMS INC.

 



By:

/s/ Srinivas Veeravelli    Print Name: Srinivas Veeravelli   Title: CEO   

 

OMINTO, INC. 

 





By: /s/ Raoul Quijada   Print Name: Raoul Quijada   Title: INTERIM CFO   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Share Exchange Agreement

 



 

 